Citation Nr: 1445129	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  99-13 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 2006, for grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 28, 2009.

3.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU) prior to August 28, 2009.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran served honorably on active duty from June 1974 to April 1976 and from June 1976 to June 1978.  He subsequently served on active duty from May 1980 to March 1984, but he received an other-than-honorable (OTH) discharge for this period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for PTSD and assigned an initial rating of 50 percent effective from November 1, 2006.  The Veteran appealed both the initial rating and the effective date of service connection.

During the course of the appeal the RO issued a rating decision in December 2009 that granted a total evaluation (100 percent) for hospitalization from August 28, 2009, to December 1, 2009, and also assigned a 100 percent rating from that date.  The Board has accordingly characterized the rating issue as shown on the title page.

The issues of entitlement to a higher initial rating for PTSD and entitlement to a TDIU prior to August 28, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On November 16, 1992, the Veteran's initial claim for service connection for PTSD was received.  This claim was denied by an unappealed rating decision in March 1993, which became final.

2.  At the time of the November 1992 claim, the Veteran's personnel records were not in the claim file; a DD Form 214 from his second period of active duty and service treatment records from his OTH period of service were of record.

3.  On December 23, 1997, the Veteran requested to reopen his claim for service connection for PTSD.  

4.  In April 1998, the Veteran provided a detailed stressor statement.  His personnel records were received that month and corroborated his report of participation in Operation FREQUENT WIND and Operation EAGLE PULL.

5.  In April 2008, the RO received documentation from the United States Army & Joint Services Records Research Center (JSRRC) that showed Operation FREQUENT WIND and Operation EAGLE PULL constituted a continuous combat environment.

6.  An April 2009 rating decision granted service connection for PTSD with an effective date of July 26, 2006, which is the date of a VA medical record showing a diagnosis of PTSD associated with the stressors that were later verified.


CONCLUSION OF LAW

The criteria are met for an effective date of December 23, 1997, but not before, for grant of entitlement to service connection for PTSD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(c), 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The present appeal arises from the initial award of service connection.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that the Veteran has been afforded appropriate assistance in developing his claim.  Service treatment records, service personnel records, disability records from the Social Security Administration, and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran's current disability level is not in contention, since he has been rated at 100 percent since August 2009; therefore, remand for current examination is not required.  The Veteran has been advised of his entitlement to a hearing before the RO's hearing officer and/or before the Board in support of his appeal, but he has not requested such a hearing.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  
    
Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal.  

Evidence

The file contains a VA administrative decision issued in January 2009 that determined the Veteran's periods of active service from June 1974 to April 1976 and from June 1976 to June 1978 were honorable service, but his period of active service from May 1980 to March 1984 was terminated due to willful and persistent misconduct.  Accordingly, disability compensation would be payable for disabilities arising from the first two periods of active duty cited, but not for disabilities arising from the last period cited.

The Veteran filed an initial claim for PTSD that was received on November 16, 1992.  

The RO sent the Veteran a letter in January 1993 asking him to identify specific in-service stressors, but he did not respond.  The Veteran's DD Form 214 for his second period of Honorable service, and service treatment records from his OTH period of service were of record at this time.  His personnel records were not in the file.

Also of record were VA treatment records showing psychiatric treatment for nightmares, depression and suicide ideation, reportedly from experiences in Beirut in 1983 and diagnoses of PTSD, alcohol dependency in partial remission and cocaine abuse in partial remission.  

This claim was denied in a March 1993 rating decision because there was no verified in-service stressor event.  The Veteran did not appeal the March 1993 RO rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.

The Veteran submitted a new claim for PTSD on December 23, 1997.  

A VA clinical intake form dated in September 1996 shows the Veteran reported he was present at the evacuation of Saigon in 1975 and although he was not involved in personal combat, he witnessed the death of another soldier and piles of bodies.  He also reported that he killed his wife and shot her lover in 1993, for which he spent time in prison.  The clinical diagnosis at this time was history of psychotic depression, history of alcohol abuse and PTSD secondary to the murder he had committed.

The RO sent the Veteran a letter in April 1998 asking him again to identify specific in-service stressors.  The RO also sent a letter to Headquarters, U.S. Marine Corps, asking the service to review the Veteran's file and identify and stressors.  The Marine Corps responded that there was insufficient detail in the request to enable a search to be performed.  

Subsequently in April 1998 the Veteran submitted a stressor statement citing two specific stressful events in service: participation of the evacuation of the U.S. Embassy in Saigon in 1975, and car bombing of the Marine Barracks in Beirut, Lebanon in 1983.  

That same month, the RO received Marine Corps personnel records documenting the Veteran had participated in Operation FREQUENT WIND in April 1975 and in Operation EAGLE PULL in June 1975; both operations were performed in contiguous waters of the Republic of Vietnam.

In September 1998 the RO issued a rating decision denying service connection for PTSD, based on a determination that there was no confirmed diagnosis of PTSD and inadequate evidence to show an in-service stressor.  The Veteran appealed, and the Board remanded the case in June 2001 for further development.

The RO issued a rating decision in March 2003 again denying service connection for PTSD.  The RO acknowledged that the Veteran was shown to have participated in Operations EAGLE PULL and FREQUENT WIND, but stated that he was not shown to have participated in combat or otherwise subjected to a qualifying stressful event in service.  

In April 2008, pursuant to their request, the RO received documentation from the Joint Service Records Research Center (JSRRC) of the Veteran's participation in Operations EAGLE PULL and FREQUENT WIND as a member of the Battalion Landing Team of the 1st Battalion, 4th Marines.  Based on review of these documents, the RO determined the Veteran had been exposed to a continuous combat environment and that his reported stressor was verified.  They scheduled the Veteran for a VA examination to determine whether PTSD could be diagnosed based on the verified in-service stressor.

At a VA PTSD examination in December 2008 a psychologist diagnosed PTSD due to the verified in-service stressors.  The examiner stated these stressors were sufficient to produce PTSD and that there was a direct link between the diagnosed PTSD and one of more of the Veteran's verified in-service stressors.  The examiner also stated the Veteran's history of substance abuse had its onset after PTSD and was clearly a means of coping with PTSD symptoms. 

In April 2009 the RO issued the rating decision on appeal, which granted service connection for PTSD effective from July 26, 2006.  The RO noted the Veteran had been previously diagnosed with PTSD, but stated that it was not until the VA SARTTP note on July 26, 2006, that such diagnosis was associated with the in-service stressors that were subsequently verified.

Subsequently several medical opinions were received into the file that address the etiology and date of onset of PTSD based on verified stressors.

Analysis

The Veteran seeks an effective date prior to July 27, 2006, for a grant of service connection for PTSD.  

The Board will first discuss whether the Veteran is entitled to an earlier effective date based on reconsideration of newly-received official service department records.  

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2). 

However, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on relevant service department records is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  

The service department records contemplated by the regulation include service records that are related to a claimed in-service event, injury, or disease, regardless of whether the records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1).  Reports or records from the JSRRC are considered relevant official service department records.  Vigil v. Peake, 22 Vet. App. 63 (2008).  Relevant service department records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2). 

The Board finds that the unit records provided in the April 2008 JSRRC response were of the type falling within the definition of 38 C.F.R. § 3.156(c)(1).  However, the Board further finds that the Veteran did not provide sufficient information for VA to identify and obtain those records from the JSRRC in connection with the previously-denied November 1992 claim.

In his 1992 application, the Veteran made no mention of any in-service stressful events attributable to his claimed psychiatric disorder.  He had two periods of Honorable active duty service, but did not indicate during which one the stressors had occurred.  Also, while the VA treatment records contained a diagnosis of PTSD, that diagnosis was based upon the Veteran's experiences in Beirut, during his period of OTH service.  Simply put, the Veteran did not provide any information at the time of his initial claim that would have warranted a search of service records for verification of a stressor.  It was not until April 1998 that the Veteran submitted a stressor statement citing two specific stressful events in service: participation of the evacuation of the U.S. Embassy in Saigon in 1975 (and a car bombing of the Marine Barracks in Beirut, Lebanon in 1983).  Therefore, the Board finds that the relevant service department records could not have been obtained when VA first decided the claim in March 1993 because the Veteran did not provide sufficient information for VA to identify and obtain these appropriate records.  See 38 C.F.R. § 3.156(c)(2).  

The Board acknowledges that the evidence later obtained from the JSRRC was constructively of record even if not actually associated with the claims file at the time of the March 1993 rating decision.  Additionally, it does not appear from the evidence of record that VA made any attempt to obtain the Veteran's service personnel records or any other information regarding the nature of his service at the time of the March 1993 rating decision.  However, the Board again emphasizes that the Veteran did not provide sufficient information for VA to identify and obtain relevant service records through official channels at that time.  

The facts in this case are distinguishable from those in Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In that case, the Court held that the Board had wrongfully denied an earlier effective date based upon the provisions of 38 C.F.R. § 3.156(c).  There, the veteran had provided stressors at the time of the prior denial, wherein he indicated he had been on the receiving end of mortar attacks.  Id. at 275.  VA had said that such stressors were not verifiable.  The Veteran subsequently submitted a new claim, and service connection for PTSD was granted.  When the RO granted the claim, it was based upon service department records that showed the base where the veteran's unit was stationed had received attacks.  Id. at 275-76.  Thus, the stressors the veteran had provided at the time of the prior denial in Mayhue resembled those upon which the benefits were granted (both involved being on the receiving end of mortar attacks).  Additionally, the veteran had provided some evidence of the context of his in-service stressor.  That is not the factual scenario in this case.  At the time of the March 1993 rating decision, the Veteran provided no stressor information.  And the 1992 VA treatment report showing a diagnosis of PTSD only referred to experiences in Beirut as reported by the Veteran, but which was during OTH service.  When the claim for PTSD was later granted, it was his experiences in Vietnam that were corroborated.  Thus, the holding in Mayhue is not applicable in this case.  

The Board further notes that its determination that an effective date of November 16, 1992, is not warranted in this case is also consistent with the holding of Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), wherein the Court held that the duty to assist is not a "one way street."  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Here, as already stated, the Veteran did not respond to the RO's request regarding his stressors until April 1998.

Accordingly, the Veteran's initial claim for service connection is not entitled to reconsideration under 38 C.F.R. 3.156(c).  Thus, the effective date for service connection cannot reach back to the date of the Veteran's initial claim in November 1992.

The Board will next consider whether the Veteran is entitled to an effective date of December 23, 1997, under the provisions relating to earlier effective dates.  

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2).  With regard to reopened claims, when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the proper effective date is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(r) (2013); Flash v. Brown, 8 Vet. App. 332 (1995); Sears v. Principi, 16 Vet. App. 244 (2002). 

Applying the law to the facts of this case, the Board finds that an effective date of December 23, 1997, for the award of service connection for PTSD is warranted.  This is the date that VA received a claim to reopen.

The RO has assigned the current effective date of July 26, 2006, on the basis that this is the first diagnosis of PTSD shown to have been based on the verified in-service stressor, versus some other traumatic event.  

The file contains competing medical opinions as to when the evidence showed a diagnosis PTSD based upon a verified in-service stressor.  Dr. Cesta, a private clinician, has asserted that the evidence supports finding that the Veteran had PTSD due to a qualifying in-service stressor since he left service in 1976; while a VHA specialist has opined that the evidence of PTSD due to an in-service stressor was first shown on March 18, 2002.

The Board notes, however, that the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."). 

The Board has thoroughly reviewed the evidence of record between March 1993 and December 1997 to see if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for PTSD and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155.  Accordingly, an effective date of December 23, 1997, but no earlier, is warranted.


ORDER

An effective date of service connection for PTSD of December 23, 1997, is granted.


REMAND

The Board's has assigned an earlier effective date of December 23, 1997, for the grant of service connection for PTSD.  The Veteran's pending appeal for increased initial rating cannot be adjudicated until the AOJ assigns an initial rating for the period December 23, 1997, to November 1, 2006.

The Veteran also asserts that he is entitled to a TDIU prior to August 28, 2009.  The RO has not adequately considered the Veteran's claim for entitlement to a TDIU.  After providing the Veteran with notice of how to establish a claim of entitlement to a TDIU, the TDIU should be adjudicated, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Furnish the Veteran with a VA Form 21-8940 to enable him to file a formal application for TDIU due to his service-connected PTSD.  Provide him with the appropriate notice for a claim for TDIU required by the VCAA.

2.  Assign an initial rating for PTSD from December 23, 1997, to November 1, 2006.

3.  After completing any additional development deemed warranted, adjudicate the claim for a TDIU.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and provide them the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


